
	

115 S1392 IS: Public-Private Partnership Advisory Council to End Human Trafficking Act
U.S. Senate
2017-06-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 1392
		IN THE SENATE OF THE UNITED STATES
		
			June 21, 2017
			Mr. Hatch introduced the following bill; which was read twice and referred to the Committee on the Judiciary
		
		A BILL
		To establish the Public-Private Partnership Advisory Council to End Human Trafficking to advise the
			 Senior Policy Operating Group and the President’s Interagency Task Force
			 to Monitor and Combat Trafficking.
	
	
		1.Short title
 This Act may be cited as the Public-Private Partnership Advisory Council to End Human Trafficking Act.
 2.FindingsCongress finds the following: (1)According to a 2014 report by the International Labour Organization, an estimated 20,900,000 people are enslaved in human trafficking worldwide.
 (2)Slavery is estimated to be a $150,000,000,000 worldwide industry. (3)The Department of State defines trafficking in persons and human trafficking as umbrella terms for the act of recruiting, harboring, transporting, providing, or obtaining a person for compelled labor or commercial sex acts through the use of force, fraud, or coercion.
 (4)Nearly 2,000,000 of the enslaved people are children being forced into sex slavery. (5)Conservative estimates by the International Labour Office indicate that a child sex slave may be raped as many as 10 to 15 times per night.
 (6)Although many developed regions and countries in the world meet the standards of the Trafficking Victims Protection Act (referred to in this Act as TVPA), there are many developing countries that—
 (A)do not attempt to meet the minimum standards of the TVPA; or
 (B)lack the necessary resources or infrastructure to employ effective anti-trafficking measures.
 (7)Although slavery is not legal in any country of the world, it is taking place in every country and no country is immune to the consequences of modern slavery.
 3.DefinitionsIn this Act: (1)CouncilThe term Council means the Public-Private Partnership Advisory Council to End Human Trafficking.
 (2)GroupThe term Group means the Senior Policy Operating Group established under section 105(g) of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7103(g)).
 (3)Task forceThe term Task Force means the President’s Interagency Task Force to Monitor and Combat Trafficking established under section 105(a) of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7103(a)).
			4.Public-Private Partnership Advisory Council to End Human Trafficking
 (a)EstablishmentThere is established the Public-Private Partnership Advisory Council to End Human Trafficking, which shall provide advice and recommendations to the Group and the Task Force.
			(b)Membership
 (1)CompositionThe Council shall be composed of not fewer than 8 and not more than 14 representatives of nongovernmental organizations and nonprofit groups who have significant knowledge and experience in anti-human trafficking or rehabilitation and aftercare of human trafficking victims and survivors.
 (2)Representation of nonprofit and nongovernmental organizationsTo the extent practicable, members of the Council shall be representatives of nonprofit groups and nongovernmental organizations who shall accurately reflect the diverse backgrounds of public-private partnerships for anti-trafficking, including—
 (A)anti-trafficking efforts; and (B)rehabilitation and aftercare of human trafficking victims and survivors.
 (3)AppointmentNot later than 180 days after the date of the enactment of this Act, the President shall appoint— (A)1 member of the Council, after consultation with the President pro tempore of the Senate;
 (B)1 member of the Council, after consultation with the Minority Leader of the Senate; (C)1 member of the Council, after consultation with the Speaker of the House of Representatives;
 (D)1 member of the Council, after consultation with the Minority Leader of the House of Representatives; and
 (E)the remaining members of the Council. (4)Term; reappointmentEach member of the Council—
 (A)shall serve for a term of 2 years; and (B)may be reappointed by the President to serve 1 additional 2-year term.
 (5)Employee statusMembers of the Council— (A)shall not be considered employees of the Federal Government for any purpose; and
 (B)shall not receive compensation. (c)FunctionsThe Council shall—
 (1)be a nongovernmental advisory body to the Group; (2)meet, at its own discretion or at the request of the Group, not less frequently than annually, to review Federal Government policy and programs intended to combat human trafficking, including programs relating to the provision of services for victims;
 (3)serve as a point of contact for Federal agencies reaching out to human trafficking nonprofit groups and nongovernmental organizations for input on programming and policies relating to human trafficking in the United States;
 (4)formulate assessments and recommendations to ensure that the policy and programming efforts of the Federal Government conform, to the extent practicable, to the best practices in the field of human trafficking prevention and rehabilitation and aftercare of human trafficking victims; and
 (5)meet with the Group not less frequently than annually, and not later than 45 days before a meeting with the Task Force, to formally present the findings and recommendations of the Council.
 (d)Nonapplicability of FACAThe Council shall not be subject to the requirements under the Federal Advisory Committee Act (5 U.S.C. App.).
 5.ReportsNot later than 1 year after the date of the enactment of this Act and annually thereafter until the date described in section 6, the Council shall submit a report containing the findings derived from the reviews conducted pursuant to section 3(c)(2) to—
 (1)the Committee on Appropriations of the Senate; (2)the Committee on Foreign Relations of the Senate;
 (3)the Committee on Homeland Security and Governmental Affairs of the Senate; (4)the Committee on the Judiciary of the Senate;
 (5)the Committee on Appropriations of the House of Representatives; (6)the Committee on Foreign Affairs of the House of Representatives;
 (7)the Committee on Homeland Security of the House of Representatives; (8)the Committee on the Judiciary of the House of Representatives;
 (9)the chair of the Task Force; and (10)the members of the Group.
 6.SunsetThe Council shall terminate on September 30, 2020.  